DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on April 4, 2022, for the application with serial number 17/037,846..

Claims 1, 11, and 19 are amended.
Claims 5-9 and 12-18 are canceled.
Claims 1-4, 10, 11, 19, and 20 are pending.

Response to Remarks/Amendments

35 USC §101 Rejections
The Applicant traverses the rejection of the independent claims, contending that the claims recite a specific method that does not preempt all manners of practicing the alleged abstract idea.  In response, the Examiner submits that an abstract idea without significantly more is just that – an abstract idea – regardless of its specificity.  While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility.  See MPEP §2106.04.  The Examiner has properly applied the test for subject matter eligibility set forth in MPEP §2106 and concluded that the present claims are directed to an abstract idea without significantly more.  Abstract ideas are judicial exceptions to patentability.  
The Applicant additionally contends that the claims provide an improvement to technology by proactively identifying issues with touchpoint devices.  In response, the Examiner submits that ‘identifying issues with touchpoint devices’ is itself an abstract idea.  The present claims attempt to make a prediction using data that could be implemented manually or on paper by a human being.  However, a general purpose computer is recited for implementation.  The recited generic computer does not provide a practical application of the abstract idea.  The claims are directed to an abstract idea without significantly more.
The rejection is accordingly maintained.
35 USC §102/103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the claim elements with respect to the prior art.  The rejection of the claims as being obvious over the prior is updated, below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-4, 10, 11, 19, and 20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-4, 10, 11, 19, and 20 are all directed to one of the four statutory categories of invention, the claims are directed to making a prediction (as evidenced by exemplary claim 19; “correlating . . . the normalized data to a predicted outcome”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  Additionally, note that mathematical concepts are abstract ideas.  See MPEP §2106.04(a).  The limitations of exemplary claim 19 include:  “providing an Omni channel management platform;” “collecting . . . events and data from [ ] agents;” “normalizing . . . the events and data;” “deriving patterns;” “identifying rules;” “correlating . . . the normalized data to a predicted outcome;” “providing . . . input to a trained machine-learning algorithm;” and “providing . . . the predicted outcome to one or more [ ] systems.”  The steps are all steps for data input, data processing, and data reporting related to the abstract idea of making a prediction that, when considered alone and in combination, are part of the abstract idea of making a prediction.  The dependent claims further recite steps for data input (see claims 2 and 3), and data reporting (see claims 10) that are part of the abstract idea of making a prediction.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which include rules a human being could follow to process data to make a prediction.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a system with a server in independent claim 19.  Generic devices for providing data are also recited in independent claims 1, 11, 19; and dependent claim 20.  The claims do recite the use of machine learning, but the abstract idea of making a prediction is generally linked to a machine learning environment for implementation.  Therefore, the machine-learning elements merely amount to a technological environment for implementation.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a server in claim 19; and generic touchpoint devices in independent claims 1, 11, and 19; and dependent claim 20) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0293621 A1 to AYERS et al. (hereinafter ‘AYERS’) in view of US 2019/0378061 A1 to Cao et al. (hereinafter ‘CAO’), US 20190325995 A1 to Malone et al. (hereinafter ‘MALONE’), and US 20190384790 A1 to Bequet et al. (hereinafter ‘BEQUET’).

Claim 1 (Currently Amended)
AYERS discloses a method, comprising: providing executable instructions to a processor of a cloud or a server from a non-transitory computer-readable storage medium causing the processor to perform operations, comprising: providing an Omni channel management platform (see abstract; machine learning based artificial intelligences in omnichannel data communications); 
receiving, on the Omni channel management platform, events (see ¶[0130] and [0134]; understand the events that may have taken place along a particular customer journey) and data (see again abstract; store and manage data within a network.  They system may be event driven and include a schedule event trigger to respond to events and achieve a business objective) collected by channel agents of channels from touchpoint devices and systems of the touchpoint devices (see ¶[0015] and [0082]; a touchpoint may refer to any time, place, or way a potential customer or returning customer interacts with a business before, during, or after the customer purchases a good or service. A channel, as described herein, may describe in more detail a medium of interaction between a customer and a business, such as through a mobile application or a customer service representative at a call center); 
correlating, on the Omni channel management platform, the events and data (see ¶[0053]-[0054]; use a machine learning algorithm to cluster data.  See also ¶[0134]-[0138]; organize, aggregate, augment, and configure event data to make intelligent deductions); 
AYERS does not specifically disclose, but CAO discloses, wherein correlating further includes normalizing the events and the data into normalized data (see ¶[0075]; normalize packages per order as the y variable). 
AYERS discloses omnichannel data communications using predictive analysis to meet business objectives (see ¶[0022]).  CAO discloses a system for modeling the performance of fulfilment machines that includes omnichannel distribution for inventory and sales management to meet business objectives (see ¶[0020]).  It would have been obvious for one of ordinary skill in the art to normalize data as taught by CAO in the system executing the method of AYERS with the motivation to meet business objectives through performance analysis.   
AYERS further discloses  identifying patterns within the normalized data (see ¶[0022], [0060] and [00670]; look for changes in state or patterns.  Observe a pattern in the data that suggests the likelihood of moving to a competitor.  Detect patterns in audiovisual data), identifying rules associated with the patterns (see ¶[0127]; use a combination of pre-defined business rules and learned behavior to select the optimum pattern in each case to achieve a given business objective).
evaluating the rules (see again ¶[0127]; use a combination of pre-defined business rules and learned behavior to select the optimum pattern in each case to achieve a given business objective).
AYERS does not specifically disclose, but MALONE discloses, determining coarse-grain candidate predicted outcomes based on the evaluating (see ¶[0102]-[0103]; machine learning models can make predictions at different levels of granularity). 
AYERS does not explicitly disclose, but BEQUET discloses providing the normalized data, the patterns, and the coarse-grain predicted outcomes as input to a trained machine-learning algorithm  (see ¶[0260]; input data can be iteratively supplied to a machine-learning model to enable the machine learning model to identify patterns to the input data and output data.  The training process may be repeated multiple times).
AYERS discloses omnichannel data communications using predictive analysis that includes neural network analytics (see ¶[0061]).  BEQUET discloses staged training of neural networks for improved time series prediction performance that includes iterative training of input to provide output.  It would have been obvious to include the training as taught by BEQUET in the system executing the method of AYERS with the motivation to train a neural network model.
AYERS does not specifically disclose, but MALONE discloses, and receiving the predicted outcome as output from the trained machine-learning algorithm (see again ¶[0102]-[0103]; machine learning models can make predictions at different levels of granularity). 
AYERS discloses omnichannel data communications using predictive analysis to meet business objectives (see ¶[0022]) using a neural network to optimize a customer journey (see ¶[0015], [0016], [0127], [0133], and [0139]).  MALONE discloses predicting outcomes with machine learning that may provide predictions at different levels of granularity.  It would have been obvious to include the different levels of granularity as taught by MALONE in the system executing the method of AYERS with the motivation to meet business objectives using neural network machine learning.
AYERS further discloses wherein the data comprises metadata comprising identifiers for the corresponding channel agents, the touchpoint devices, the channels, geographical locations of the touchpoints, times of day, days of week, calendar dates, and available bandwidths over the corresponding channels (see ¶[0031]; the data management store 112a may store information and data associated with data governance, assets, analysis, modeling, maintenance, administration, access, erasure, privacy, security, cleansing, quality, integration, business intelligence, mining, movement, warehousing, records, identify, theft, registry, publishing, metadata, planning, and other disciplines related to managing data as a value resource);
providing, from the Omni channel management platform, a predicted outcome to one or more of the systems that are associated with one or more enterprises based on the correlating (see abstract and ¶[0001], [0017], [0025], & [0030]; artificial based machine learning and predictive analysis for improved data security to meet the needs of customers.  Use predictive modeling.  See also ¶[0067]; simulation and predictive analytics).

Claim 2 (Original)
The combination of AYERS, CAO, MALONE, and BEQUET discloses the method as set forth in claim 1.
AYERS further discloses wherein receiving further includes assigning channel identifiers for channels to the events and data received from channel agents (see ¶[0004]; identify customer touchpoints).

Claim 3 (Original)
The combination of AYERS, CAO, MALONE, and BEQUET discloses the method as set forth in claim 2.
AYERS further discloses wherein receiving further includes identifying the events and data as information collected from the touchpoint devices and the systems for transaction metrics and operational data (see ¶[0026] and [0105]; enterprise resource planning may track enterprise resources as well as transactions.  See also ¶[0031]-[0032] & [0076]; the enterprise hub may include an operational data store.  Evaluate performance against key metrics relating to processes.  See also ¶[0038]-[0039]; include statistical analysis applications).

Claim 4 (Original)
The combination of AYERS, CAO, MALONE, and BEQUET discloses the method as set forth in claim 3.
AYERS further discloses wherein identifying further includes identifying the events and data as additional information provided by the channel agents for touchpoint location data (see ¶[0025], [0030]; and [0096]; & claims 21 and 23; geolocation data and geolocation data sources), channel specific data (see abstract and ¶[0022]; omnichannel data communications with live streams of data.  See also ¶[0081], [005], & [0123]; conversation history for selection of timing and/or channel may be taken into consideration), and network connection data (see ¶[0030]; geolocation data may include connection speed).

Claim 10 (Original)
The combination of AYERS, CAO, MALONE, and BEQUET discloses the method as set forth in claim 1.
AYERS further discloses wherein providing further includes assigning an automated action to the predicted outcome and providing the automated action to at least one of the systems for remediating the predicted outcome (see ¶[0015], [0133], and [0139]; learn and optimize an approach to achieving a particular business objective.  Continually refine an approach in search of the perfect customer journey).

Claim 11 (Currently Amended)
AYERS discloses a method, comprising: providing executable instructions to a processor of a cloud or a server from a non-transitory computer-readable storage medium causing the processor to perform operations, comprising: collecting, by a plurality of channel-specific agents (see abstract; machine learning based artificial intelligences in omnichannel data communications), events (see ¶[0130] and [0134]; understand the events that may have taken place along a particular customer journey) and data (see again abstract; store and manage data within a network.  They system may be event driven and include a schedule event trigger to respond to events and achieve a business objective) from touchpoint devices and systems connected to the touchpoint devices over channel connections (see ¶[0015] and [0082]; a touchpoint may refer to any time, place, or way a potential customer or returning customer interacts with a business before, during, or after the customer purchases a good or service. A channel, as described herein, may describe in more detail a medium of interaction between a customer and a business, such as through a mobile application or a customer service representative at a call center); 
augmenting, by the plurality of channel-specific agents, the events and data with channel specific data and channel connection data (see ¶[0070]; augment data for maximum data quality); 
providing, by the plurality of channel-specific agents, augmented events and data to an Omni channel management platform (see ¶[0026]; the enterprise resource planning system may include a customer relationship management platform.  Collect, store, manage, and interpret data); 
AYERS does not specifically disclose, but CAO discloses, normalizing, by the Omni channel management platform, the augmented events and the data into normalized data  (see ¶[0075]; normalize packages per order as the y variable). 
AYERS discloses omnichannel data communications using predictive analysis to meet business objectives (see ¶[0022]).  CAO discloses a system for modeling the performance of fulfilment machines that includes omnichannel distribution for inventory and sales management to meet business objectives (see ¶[0020]).  It would have been obvious for one of ordinary skill in the art to normalize data as taught by CAO in the system executing the method of AYERS with the motivation to meet business objectives through performance analysis.   
AYERS further discloses deriving patterns from the normalized data (see ¶[0022], [0060] and [00670]; look for changes in state or patterns.  Observe a pattern in the data that suggests the likelihood of moving to a competitor.  Detect patterns in audiovisual data), and 
identifying rules based on the patterns (see ¶[0127]; use a combination of pre-defined business rules and learned behavior to select the optimum pattern in each case to achieve a given business objective).
wherein the data comprises metadata comprising identifiers for the corresponding channel-specific agents, the touchpoint devices, channels associated with the corresponding channel specific data, geographical locations of the touchpoints, times of day, days of week, calendar dates, and available bandwidths over the corresponding channels (see ¶[0031]; the data management store 112a may store information and data associated with data governance, assets, analysis, modeling, maintenance, administration, access, erasure, privacy, security, cleansing, quality, integration, business intelligence, mining, movement, warehousing, records, identify, theft, registry, publishing, metadata, planning, and other disciplines related to managing data as a value resource);
correlating, by the Omni channel management platform, the augmented events and data to a predicted outcome (see ¶[0053]-[0054]; use a machine learning algorithm to cluster data.  See also ¶[0134]-[0138]; organize, aggregate, augment, and configure event data to make intelligent deductions.  See also title, abstract, and ¶[0001]-[0004]; predictive analysis).
AYERS does not specifically disclose, but MALONE discloses, wherein correlating further includes evaluating the rules and determining coarse-grain predicted outcomes (see ¶[0102]-[0103]; machine learning models can make predictions at different levels of granularity). 
AYERS does not explicitly disclose, but BEQUET discloses, providing the normalized data, the patterns, and the coarse-grain predicted outcomes as input to a trained machine-learning algorithm (see abstract; machine learning based artificial intelligences in omnichannel data communications); 
AYERS does not specifically disclose, but MALONE discloses, receiving as output from the trained machine-learning algorithm the predicted outcome (see ¶[0260]; input data can be iteratively supplied to a machine-learning model to enable the machine learning model to identify patterns to the input data and output data.  The training process may be repeated multiple times).
AYERS discloses omnichannel data communications using predictive analysis that includes neural network analytics (see ¶[0061]).  BEQUET discloses staged training of neural networks for improved time series prediction performance that includes iterative training of input to provide output.  It would have been obvious to include the training as taught by BEQUET in the system executing the method of AYERS with the motivation to train a neural network model.
AYERS further discloses reporting, by the Omni channel management platform, the predicted outcome to at least one of the systems (see ¶[0032]; operational reporting) for remediation or planning based on the predicted outcome (see ¶[0031]-[0032]; planning and other disciplines related to managing data as a value resource.  See also ¶[0130]-[0131]; resolving a particular case).
AYERS discloses omnichannel data communications using predictive analysis to meet business objectives (see ¶[0022]) using a neural network to optimize a customer journey (see ¶[0015], [0016], [0127], [0133], and [0139]).  MALONE discloses predicting outcomes with machine learning that may provide predictions at different levels of granularity.  It would have been obvious to include the different levels of granularity as taught by MALONE in the system executing the method of AYERS with the motivation to meet business objectives using neural network machine learning.

Claim 19 (Currently Amended)
AYERS discloses a system, comprising: a cloud (see ¶[0045]; a communication system hosted in the cloud) comprising at least one server; the at least one server comprising at least one processor and at least one non-transitory medium comprising executable instructions (see again abstract; a server) with a processor); the executable instructions when executed by the at least one processor from the at least one non-transitory computer-readable storage medium causing the at least one processor to perform operations comprising: 
providing an Omni channel management platform (see abstract; machine learning based artificial intelligences in omnichannel data communications); 
collecting, on the Omni channel management platform, events (see ¶[0130] and [0134]; understand the events that may have taken place along a particular customer journey) and data (see again abstract; store and manage data within a network.  They system may be event driven and include a schedule event trigger to respond to events and achieve a business objective) from channel agents for touchpoint devices and systems connected to the touchpoint devices (see ¶[0015] and [0082]; a touchpoint may refer to any time, place, or way a potential customer or returning customer interacts with a business before, during, or after the customer purchases a good or service. A channel, as described herein, may describe in more detail a medium of interaction between a customer and a business, such as through a mobile application or a customer service representative at a call center).
AYERS does not specifically disclose, but CAO discloses, normalizing, on the Omni channel management platform, the events and data as normalized data (see ¶[0075]; normalize packages per order as the y variable). 
AYERS discloses omnichannel data communications using predictive analysis to meet business objectives (see ¶[0022]).  CAO discloses a system for modeling the performance of fulfilment machines that includes omnichannel distribution for inventory and sales management to meet business objectives (see ¶[0020]).  It would have been obvious for one of ordinary skill in the art to normalize data as taught by CAO in the system executing the method of AYERS with the motivation to meet business objectives through performance analysis.   
AYERS further discloses  deriving patterns from the normalized data (see ¶[0022], [0060] and [00670]; look for changes in state or patterns.  Observe a pattern in the data that suggests the likelihood of moving to a competitor.  Detect patterns in audiovisual data), and identifying rules based on the patterns (see ¶[0127]; use a combination of pre-defined business rules and learned behavior to select the optimum pattern in each case to achieve a given business objective), wherein the data comprises metadata comprising identifiers for the corresponding channel agents, the touchpoint devices, channels associated with corresponding channel specific data for each of the channel agents, geographical locations of the touchpoints, times of day, days of week, calendar dates, and available bandwidths over the corresponding channels (see ¶[0031]; the data management store 112a may store information and data associated with data governance, assets, analysis, modeling, maintenance, administration, access, erasure, privacy, security, cleansing, quality, integration, business intelligence, mining, movement, warehousing, records, identify, theft, registry, publishing, metadata, planning, and other disciplines related to managing data as a value resource);
correlating, on the Omni channel management platform, the normalized data to a predicted outcome (see ¶[0053]-[0054]; use a machine learning algorithm to cluster data.  See also ¶[0134]-[0138]; organize, aggregate, augment, and configure event data to make intelligent deductions.  See also title, abstract, and ¶[0001]-[0004]; predictive analysis).
AYERS does not specifically disclose, but MALONE discloses, by evaluating the rules and determining coarse-grain predicted outcomes (see again ¶[0102]-[0103]; machine learning models can make predictions at different levels of granularity). 
AYERS does not specifically disclose, but BEQUET discloses, providing the normalized data, the patterns, and the coarse-grain predicted outcomes as input to a trained machine-learning algorithm  (see ¶[0260]; input data can be iteratively supplied to a machine-learning model to enable the machine learning model to identify patterns to the input data and output data.  The training process may be repeated multiple times).
AYERS discloses omnichannel data communications using predictive analysis that includes neural network analytics (see ¶[0061]).  BEQUET discloses staged training of neural networks for improved time series prediction performance that includes iterative training of input to provide output.  It would have been obvious to include the training as taught by BEQUET in the system executing the method of AYERS with the motivation to train a neural network model.
AYERS does not specifically disclose, but MALONE discloses, and receiving as output from the trained machine- learning algorithm the predicted outcome  (see again ¶[0102]-[0103]; machine learning models can make predictions at different levels of granularity). 
AYERS discloses omnichannel data communications using predictive analysis to meet business objectives (see ¶[0022]) using a neural network to optimize a customer journey (see ¶[0015], [0016], [0127], [0133], and [0139]).  MALONE discloses predicting outcomes with machine learning that may provide predictions at different levels of granularity.  It would have been obvious to include the different levels of granularity as taught by MALONE in the system executing the method of AYERS with the motivation to meet business objectives using neural network machine learning.
AYERS further discloses providing, from the Omni channel management platform, the predicted outcome to one or more of the systems (see ¶[0032]; operational reporting) for remediation of or planning for the predicted outcome (see ¶[0031]-[0032]; planning and other disciplines related to managing data as a value resource.  See also ¶[0130]-[0131]; resolving a particular case).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0293621 A1 to AYERS et al. in view of US 2019/0378061 A1 to CAO et al. as applied to claim 19 above, and further in view of US 2016/0225071 A1 to Breen et al. (hereinafter ‘BREEN’).

Claim 20 (Original)
The combination of AYERS, CAO, MALONE, and BEQUET discloses the system as set forth in claim 19.
The combination of AYERS, CAO, MALONE, and BEQUET does not specifically disclose, but BREEN discloses, wherein the touchpoint devices comprise: Point-Of-Sale (POS) terminals, Self-Service Terminals (SSTs), Automated Teller Machines (ATMs), kiosks, tablet computers, laptop computers, servers, desktop computers, phones, peripheral devices integrated into host devices, and wearable processing devices (see ¶[0039] and [0057]; a computing device may be a smartphone, tablet, wearable computing device mobile device, etc.  A computing device may be deployed with a terminal, such as an SST, ATM, POS terminal, kiosk, and the like).
AYERS discloses omnichannel data communications using predictive analysis to meet business objectives (see ¶[0022]).  BREEN discloses interactive customer assistance devices and methods that includes multiple touch points, where computing devices may be a number of mobile devices and terminals.  It would have been obvious to include the mobile devices and terminals as taught by BREEN in the system executing the method of AYERS with the motivation to integrate multiple devices and terminals on a server.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624